Citation Nr: 1505238	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-32 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to recognition as the surviving spouse of the deceased Veteran for VA benefits purposes.

REPRESENTATION

Appellant represented by: The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and L.H.



ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from December 1967 to July 1971.  He died in September 2010.  The appellant contends that she is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 decisional letter of the Department of Veterans Affairs (VA), Pension Management Center in Milwaukee, Wisconsin.  

In April 2014, the appellant and a witness testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran and the appellant were married in 1989; they did not continuously cohabitate from the date of their marriage until the Veteran's death in 2010.  

2.  The Veteran and the appellant did not continuously cohabitate, in part, due to fault of the appellant. 



CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse have not been met. 38 U.S.C.A. §§ 101, 103, 1102, 1304, 1541 (West 2014); 38 C.F.R. §§ 3.50, 3.53, 3.54, 3.205 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in March 2011.  The record does not reflect, and the appellant has not contended, that further notice or a duty to assist is warranted.  

The claims file includes service records, post service clinical records, Social Security Administration (SSA) records, and the statements of the appellant and others in support of her claim.  The Board finds that there is no outstanding evidence for which VA has a duty to obtain. 

Legal Criteria

VA death benefits may be paid to a surviving spouse who was married to the Veteran: (1) one year or more prior to the Veteran's death or (2) for any period of time, if a child was born of the marriage, or was born to them before the marriage. 38 U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. § 3.54.  One claiming to be the spouse of a veteran has the burden to come forward with a preponderance of evidence of a valid marriage under the laws of the appropriate jurisdiction. See Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991). 

In determining whether or not a person is or was the spouse of a veteran, their marriage shall be proven as valid for the purposes of all laws administered by the Secretary according to the law of the place where the parties resided at the time of the marriage or the law of the place where the parties resided when the right to benefits accrued. 38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  "Surviving spouse" means a person of the opposite sex whose marriage to the veteran meets the requirements of § 3.1(j) and who was the spouse of the veteran at the time of the veteran's death. 38 C.F.R. § 3.50(b).  Additionally, the spouse must have lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse. 38 C.F.R. § 3.50(b)(1). Finally, the spouse must not have remarried or (since the death of the veteran and after September 19, 1962) lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person. 38 C.F.R. § 3.50(b)(2). (See also § 3.52, regarding the validity of marriages when there was cohabitation and an unknown impediment.) 

Essentially, the surviving spouse's fault or absence of fault for separation, for purposes of determining entitlement to surviving spouse benefits, is to be determined based on analysis of conduct at time of separation. Gregory v. Brown, 5 Vet. App. 108 (1993).  Certain conduct subsequent to the time of separation may be relevant in an appropriate case with respect to the question of fault at the time of separation, but the mere acts of seeking divorce and failing to reconcile are not in and of themselves relevant to fault, and, standing alone, do not constitute evidence of fault at the time of separation. Id. at 112.  Further, if a spouse has been physically and emotionally abused and separates from the abuser, the abused spouse's acts of initiating a divorce and refusing to reconcile would not be competent evidence to demonstrate fault on the part of the abused spouse at the time of the separation. Id. 

The continuous cohabitation element is further explained in § 3.53(a); it states that the general requirement that there must be continuous cohabitation from the date of marriage to the date of death of the veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse.  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation. Id. 

Regarding how VA is to make such determinations, the statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information. 38 C.F.R. § 3.53(b).  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken. Id.  State laws will not control in determining questions of desertion; however, due weight will be given to findings of fact in court decisions made during the life of the veteran on issues subsequently involved in the application of this section. Id. 

Analysis

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran and the appellant were married in September 1989.  It is undisputed that the appellant and the Veteran had not continuously cohabitated from the date of marriage to the date of the Veteran's death.  The appellant contends that their separation was due to the misconduct of the Veteran without her fault, and that, therefore, she should be recognized as his surviving spouse.  Specifically, she has alleged that the Veteran was physical abusive.  Lay statements support her allegations.  Despite the allegations of physical abuse at one point in their marriage, the evidence, as discussed below, also reflects that the Veteran and appellant separated due to drug use, and the Veteran did not return to the marital home due to the appellant's illegal substance use.

The Board finds, based on the record as a whole, that the lack of continuous cohabitation was due in part to the fault of the appellant; therefore, she is not the Veteran's surviving spouse for VA benefits purposes. 

Records in 1995 reflect that the Veteran had last used drugs in April 1995, and was separated from his wife.  An August 1995 Neuropsychological Examination report reflects that the Veteran denied domestic violence but noted that he had increasing anger toward his wife.  It was noted that this anger has been related to his reported inability to tolerate the stress of family life.  As a result of his anger, "he and his family have been officially separated since November 1994.  Both agreed the separation [sic] was needed.  He also revealed that he has been a crack cocaine user for nearly the length of the marriage and that he and his wife have smoked marijuana together a few times."

A September 1995 VA examination report reflects that the Veteran reported that "his marriage is ending because of his anger and blowing up around his wife's kids."  It was further noted that he reported that he "has difficulty dealing with loud or confusion situations and would start screaming.  The Veteran also reported that he and the appellant had been "separated for a long time and he does not think that they will get back together.  He said that the marital problems were the result of him losing his temper with his wife and her children."

A May 1997 private psychological report by Dr. R.J. reflects that the Veteran reported that he had been married for eight years but had been separated for two years.  The Veteran stated that he "last had contact with his wife a few months ago.  He reports that he's avoiding contact with her as his wife allegedly still abuses substances and [the Veteran] reportedly has ceased using the same." 

The claims file includes October 1997 correspondence from the appellant to the Veteran.  The appellant had provided the correspondence to VA and requested that it forward the letter to the Veteran because she did not have his address, and VA was prohibited from giving the Veteran's address to the appellant.  In the letter, the appellant provided the Veteran with her work phone number, home phone number, and address.  She also stated "I wish you and I could work out our marriage.  I'll [sic] looking for you to write or call.  I still love you."  She also requested that the Veteran give her money, and noted that her daughter, K. wanted to stay with the Veteran.

A November 1997 VA clinical record reflects that the Veteran reported that he had been using crack cocaine and that "by himself, he could not stay away from crack cocaine."

An April 1998 record reflects that the Veteran was requesting to enter the residential treatment program.  He stated that he was using cocaine and that it is beginning to effect [sic] his major life areas.  He reported that his "relationship with his family is bad and that his wife has put him out on this date."  During the session, the Veteran called his wife and was allowed to return to his residence.  Thus, even if the Veteran had initially separated from the appellant in approximately 1994 due to his anger issues, they had reconciled and resumed cohabitation.

A June 1998 VA clinical record reflects that the Veteran was admitted to the VA psychiatric serve because of a suicide attempt.  The Veteran admitted to increasing use of crack cocaine.  It was noted that his wife also used and abused "street drugs".  The report also notes that the Veteran "mentioned about relationship issues and difficulty dealing with his wife, especially as it pertains to the monetary distributions and the wife also uses and abuses substances.  He mentioned that the wife will be looking into outpatient treatment modalities . . ."  The report further reflects that prior to his discharge from hospitalization, the Veteran "can either stay homeless and/or stay back with his wife where there is a high risk for relapse due to wife's continued use of substances."  The treatment team recommended that the Veteran stay in the domiciliary for a few days as a relapse prevention and for therapeutic reasons.  The Veteran had a diagnosis of crack cocaine dependence.

Another June 1998 VA clinical record reflects that the Veteran reported that "his wife is now using crack cocaine and he does not want his wife to receive his July check."

Another June 1998 record reflects that the Veteran believed that he would not be able to maintain his current sobriety if he is discharged to the community, and noted that his family was abusing drugs and there is no support system in place.  

A July 1998 VA clinical record reflects that the Veteran had a "conflicted relationship with "his wife and mother-in-law, both of whom are substance abusers; vet has been in contact with his wife, and is working on his problem with her" but that the work needs to continue.  July 1998 records also reflect that the Veteran's drug dependency was in remission.

An Ohio Department of Rehabilitation and Correction Offender Data form reflects that the Veteran was admitted in May 1999.  A 1999 Forensic Evaluation for Criminal Responsibility report reflects that the Veteran reported that he and his wife separated in 1992 because his wife and children were afraid of his violent behavior.  A 1999 Psychological Evaluation report also reflects that the Veteran reported that he and the appellant separated because of his actions.  However, the reports do not discuss subsequent reconciliation noted in the clinical records.

A January 2001 VA examination report reflects that the Veteran was currently an inmate in a correctional facility and had been incarcerated for the past two years and three months.  A November 2001 VA record reflects that he had been incarcerated for three years for attempting to rob a bank.  A December 2001 VA clinical record reflects that the Veteran reported that others in the family were using drugs.  

A November 2001 VA clinical record reflects that the Veteran was separated and did not want to return to his home in Dayton.  It was noted that he was "satisfied" with being separated from his wife.  He had been living in a correctional facility for the past three years.  A December 2001 record reflects that the Veteran, upon dismissal from a treatment house, did not want a relationship with his ex-wife and was happy with his living arrangement.  Another December 2001 record reflects that "others in the family are using [substances]" and that family events include drinking and using.  A January 2002 VA clinical record also reflects that the Veteran is "separated from his wife but is happy with this situation."

A March 2002 VA clinical record reflects that the Veteran reported that he and his wife had been separated for four to five years.  A June 2002 VA social worker record reflects that the Veteran reported that he had been clean and sober for three years.  

The Veteran was incarcerated in 2007.

In 2010, the appellant filed for Social Security Administration (SSA) benefits.  She stated that the Veteran and the appellant were living apart at the time of his death because of marital difficulties and that the separation began on January 1, 2005.  

In a May 2011 statement, the appellant stated that she and the Veteran were talking about getting back together but he died before they could.

The appellant's daughter, L.H., submitted a July 2011 statement in which she stated that the Veteran and appellant did not get along and the appellant moved out.  She stated that they were talking about getting back together before he died.  She stated that the Veteran and the appellant had lived together from 1989 to 1992.

In a July 2011 statement, the appellant stated that the Veteran was a good man but that the Veteran and the appellant "just didn't get along."     

In a July 2011 statement, K.S., the appellant's daughter, stated that the Veteran and the appellant were married in 1989 and lived together from 1989 to approximately 1992 or 1993.  She further stated that in approximately 2010, the Veteran contacted the appellant to reconsider their separation and that the Veteran wanted to get back with the appellant. 

An August 2011 VA Pension Maintenance Center administrative decision held that the requirement of continuous cohabitation in the marriage of the Veteran and the appellant is not satisfied.  

It was not until 2012, that the appellant alleged that the Veteran had been physically abusive to her during their marriage.  In an October 2012 statement, the appellant stated that the Veteran abused her beginning in 1992 and that they lived together off and on.  She stated that the Veteran would beat her and then beg her to come back home, but that when she returned, he would beat her again. 

The appellant testified at the Board hearing that she and the Veteran separated because she and her children were afraid of him.  She stated that the last time that they lived together was in 2008 when they lived together for about two months, and she left when he hit her. (See Board hearing transcript, page 5.)  The Board note that this differs from her 2010 statement for SSA benefits in which she stated that their separation began on January 1, 2005.  

Statements from the appellant's daughter, L.H., and from the appellant's neighbor, S.K., reflect that the Veteran was physical abusive to the appellant at some point in their marriage.  L.H. noted that the Veteran had dislocated the appellant's finger in 1993 when he grabbed the phone from her, and that there had been shouting, screaming, and fighting in the marriage.   S.K. stated that on one occasion, the appellant ran from her home and reported that the Veteran had jumped on her.  S.K. stated that she the appellant had black and blue eyes, that the Veteran had threatened S.K., that the Veteran had a gun, and that the Veteran left before the police arrived.  She did not state when this incident occurred.  (See 2011 statements and Board testimony)

In correspondence received by VA in October 2011, the appellant stated that she was not with her husband when he died because she had moved back to Indianapolis.  She further stated that that they did not live together continuously because of the Veteran's mental illness and her fear of him.  She stated that in the summer of 1992, he yelled at her and hit her on the side of the head with his fist.  She testified that he would beat her, and that she did "everything in [her] power to make [the] marriage work.  She wrote that she lived in fear of her married for 22 years off and on getting her "ass beat or a gun at [her head] or down [her] mouth."  She wrote that she left him in February 2009 because he beat her so badly.  Again, this date differs from her earlier dates that they had separated in 2005 and/or 2008.

Under 38 C.F.R. § 3.53(b), the statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  In the present case, there is contradictory information.  The appellant contends that the Veteran was physically violent; however, the Veteran denied domestic violence, although he admitted to anger issues with his family.  The appellant contends that the Veteran had begged her to return to the marriage; however, the Veteran reported that he did not want to return to the appellant and that he was happy with the separation.  The Board notes that it was the appellant who sought to reunite with the Veteran in 1997.  In addition, the Veteran reported that he and the appellant had separated due to his conduct and cocaine use, but that he did not want to return to the appellant because she was using drugs and he was striving to remain in drug remission.

In sum, the evidence reflects that the Veteran and the appellant did not continuously cohabitate from 1989 until his death in 2010; they separated, reconciled, and subsequently separated during this time.  Their lack of continuous cohabitation was due to several factors, including his anger issues, her substance abuse, and his incarceration.  Initially, the Veteran and the appellant separated due to his anger; however, they subsequently reunited at some point, as they were living together in 1998.  Importantly, at the time of their subsequent separation in 1998, the reason for the separation was drug use.  The Veteran was hospitalized, ceased using illegal substances, and decided not to return to their marital home because the appellant was still using such.  Thus, their lack of cohabitation was due, in part, to her misconduct.  The Veteran was later incarcerated and, upon release, again chose not to cohabitate with the appellant, who was still using drugs.  Thus, this lack of cohabitation was again the fault of the appellant. 

The appellant was not without fault in the reason for the lack of continuous cohabitation; therefore, she is not the surviving spouse for VA benefit purposes.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 



ORDER

Entitlement to recognition as the surviving spouse of the deceased Veteran for VA benefits purposes is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


